DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
	 Applicant’s response filed December 8, 2020 has been received and entered into the application file.  All arguments have been fully considered.  Claims 29-30, 32, and 34-36 are currently pending.  Claims 1-28, 31 and 33 are cancelled.  Claims 29 and 36 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claim 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Claim 36 has been amended to now recite the phrase “…wherein the mixture is kept at ambient temperature prior to adding the protectant…” Applicant’s amendment clarifies that in the process of preparing the claimed composition, the mixture is kept at 
Thus, applicant’s amendment is directed to a product-by-process limitation that encompasses simply taking care of the mixture (e.g. placing in appropriate labware for containing the mixture) or further maintaining the mixture in any manner prior to the addition of the protectant, wherein the mixture is at a temperature that relates to the air temperature of the surrounding environment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejection Maintained
Claims 29, 32 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Salomon et al., (PLOS One, July 2013, Volume 8, Issue 7, e68451, pages 1-24; previously cited) (“Salomon”) in view of Matsumura et al (Cell Transplantation, Vol 19, pp. 691-699, 2010; previously cited) (“Matsumura”), Voronstov et al., ( The Journal of Physical Chemistry B 2014, 118, 10240-10249; previously cited) (“Voronstov”), Capela et al., (Thesis, 2006, School of Molecular Sciences, Victoria University, Werribee Campus; previously cited) (“Capela”), Kreke et al., (US 2016/0158291, supported by provisional 62/086742, filed Dec 3, 2014; previously cited) (“Kreke”) and Mitsialis et al., (US 2014/0065240; previously cited) (“Mitsialis”), as evidenced by Weston et al., (BioDrugs (2019) 33: 137-158; previously cited) (“Weston”).
The rejection has been updated in view of Applicant’s claim amendments submitted December 8, 2020.
	As noted in the previous Office Action, claim 29 recites “…the mixture and whole cells taken directly from the placental tissue has the whole cells deliberately removed…”.  Regarding the limitation directed to the mixture and whole cells are taken directly from the placental tissue, it is noted this limitation is directed to the manner in which the mixture has been produced (i.e., “…taken directly from placental tissue…..”). Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.                 
	In the instant case, the method by which the mixture having non-whole cellular components as described in claim 29 has been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the mixture, rather any mixture of non-whole cellular biologic material from placental tissue that has been manipulated or cultured ex vivo and comprises non-whole cellular components of the placental tissue would appear to read on the mixture having non-whole cellular components as recited in claim 29.  As such these limitations are interpreted as product by process limitations.
wherein the composition has the mixture added to the polyampholyte protectant at ambient temperature prior to freeze-drying…”  This limitation is also directed to the manner in which the composition has been prepared.  However, this limitation does not impart any unique structural/chemical properties to the mixture. This limitation is merely describing how the mixture is combined with the protectant prior to freeze-drying. Thus, any mixture of non-whole cellular biologic material from placental tissue, as described in claim 29, which has been combined with a polyampholyte protectant and subsequently freeze-dried would appear to read on the freeze-dried mixture comprising non-whole cellular components of placental tissue in combination with a polyampholyte protectant.
It is additionally noted that claim 29 recites the limitations that the mixture is compatible with biologic function “to support new tissue formed independent of mesenchymal cells” and “after cryopreservation the composition is thawed, diluted for direct implantation into a patient”.  It is noted these limitations are directed to intended uses of the claimed product. These limitations do not add any additional structural features to the claimed composition.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
Regarding claim 29, Salomon is directed to studies regarding the effect of oxygen tension on the release of exosomes from placental mesenchymal stem cells (pMSCs), and to establish the effects of the exosomes on the migration and angiogenic st paragraph, page 22).
Salomon teaches acquiring placental tissue after termination of pregnancy (i.e. mechanically selected biologic material) (Material and Methods, First Trimester and Term Placental Collection, page 3) and isolating placental mesenchymal stem cells (pMSCs) from the placental chorionic villi from which the exosomes were isolated from the pMSC conditioned medium using differential centrifugation (increasing centrifugation speed) to remove whole cells and debris (i.e. biologic material derived and separated from placental tissue wherein the mixture including whole cells from the placental tissue has cells deliberately removed to form the mixture). The resulting supernatant was subjected to 0.22 µm filtration and further centrifuged at 100,000 x g to obtain the exosome pellet. The resulting pellet was further subjected to density gradient centrifugation wherein supernatant fractions were collected and further centrifuged to recover exosome pellets (Materials and Methods, Isolation of Placental Mesenchymal Stem Cells, page 3 and Isolation and Purification of pMSC Exosomes, page 6). Thus, Salomon discloses an acellular biological composition comprising exosomes derived from mechanically selected biologic material derived and separated from placental tissue wherein the mixture including whole cells from the placental tissue has cells deliberately removed to form the mixture having non-whole cellular components, as recited in claim 29.
	As to the limitation that the acellular biological composition has “non-whole cellular components including vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components”, it is noted that the prior art exosomes are 6DNO271cellular excretions, cellular derivatives, and extracellular components. Therefore, under the principles of inherency, when the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process and produce the identical or substantially identical product.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004). MPEP 2112.01
	Moreover it is noted that Weston evidences that exosomes necessarily contain bioactive lipids, cytokines, growth factors (cellular excretion), receptors (cellular derivative), transcription factors, DNA, non-coding regulatory RNAs (inactive components of biological activity) and messenger RNAs (mRNAs) (active components of biological activity) (1. Introduction, page 137) and are formed by inward budding of the plasma membrane (vesicular components) and thus include extracellular components such as cell surface proteins and fragments of the cell membrane (as illustrated in Weston Fig. 1, page 138).
	Thus, although Salomon does not state the isolated exosome composition (acellular biological composition) includes vesicular components and active and inactive components of biological activity, cell fragments, cellular excretions, cellular derivatives, and extracellular components, the fact that Salomon carries out the same method steps as in the instant specification to achieve a composition comprising placental tissue-derived exosomes means that any and all results of the method of Salomon, whether recognized at the time of publication or not, were inherently achieved by the reference method.
	Further regarding the limitation that the mixture is compatible with biologic function it is noted that Salomon teaches the exosome composition promotes endothelial cell migration and tube formation thus contributing to the development of new vessels and promotes angiogenesis (Results, Effect of pMSC-derived Exosomes on Cell Migration and Effect of pMSC-derived Exosomes on in vitro Tube Formation, page 22; Discussion, 1st paragraph, page 22), which reads on “wherein the mixture is compatible with biologic function”.
	Further regarding claim 29 and the limitation that the composition is freeze-dried, although, as set forth above, Salomon renders obvious preservation via frozen storage and that prior to freezing, the sample is maintained at ambient, standard laboratory conditions, it is noted that the combined prior art does not further teach 
	Therefore, Kreke and Mitsialis have established it was well known that exosome compositions could be preserved via lyophilization (i.e. freeze-dried) for added stability.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute freeze-drying, i.e. lyophilization, as the preservation method of Salomon.
 The person of ordinary skill in the art would have been motivated to employ freeze-drying, for the predictable result of successfully providing a stable composition comprising therapeutic exosomes thus meeting the limitation of claim 29.
The skilled artisan would have had a reasonable expectation of success in substituting preservation by freeze-drying because Kreke and Mitsialis have established it was well known that exosome compositions could be preserved via lyophilization and such preservation provides a stable exosome composition.
	Further regarding claim 29, although Mitsialis teaches long-term storage of the exosome composition is contemplated, specifically by freezing at -80°C in order to preserve biological activity, and Mitsialis teaches the use of additives to the freeze media in order to enhance preservation of exosome biological activity, and such additives will be similar to those used for the preservation of intact cells, e.g. DMSO (paragraph [0063]),  it is noted that Mitsialis does not further disclose the cryoprotectant additive is a polyampholyte cryoprotectant.  
2.2 Cell culture and 2.3 Cryopreservation protocol and evaluation of survival, page 4843). 
Voronstov likewise teaches carboxylated poly-L-lysine (COOH-PLL) has antifreeze effects and is important as a biological antifreeze for medical applications (abstract), and further teaches that COOH-PLL is a highly efficient cryoprotective agent with lower cytotoxicity (1. Introduction, right column, first paragraph, page 10240).  
Capela, further teaches freeze-drying of biologic material (probiotics) using poly-L-lysine protectants improved the viability of the biologic material (Abstract and Figs. 5.8 -5.10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a polyampholyte cyoprotectant, e.g. COOH-PLL, as the cryoprotectant agent in the exosome composition of the combined prior art.
 The person of ordinary skill in the art would have been motivated to use a polyampholyte cryoprotective agent, as taught by Matsumura, Voronstov and Capela, for the predictable result of providing a more effective cryoprotectant with improved viability of the biologic material and with reduced toxicity, thus making it safer to use the preserved material for transplantation and regenerative medicine.
The skilled artisan would have had a reasonable expectation of success in substituting the polyampholyte protectant, e.g. COOH-PLL, for the DMSO protectant of Mitsialis because Matsumura, Voronstov and Capela have shown that polyampholyte 
	As to the limitation that the addition of the polyampholyte “forms a polyampholyte protectant physical gradient in the mixture”, it is noted this limitation does not add additional structure to the composition claim, but merely recites the intended result of the addition of the polyampholyte cryoprotectant.  As set forth above, the addition of a polyampholyte cryoprotectant is rendered obvious, thus the composition disclosed by the prior art would necessarily result in forming a physical gradient in the mixture, thus meeting the limitation of claim 29.
	Further regarding claim 29 and the amended limitation “…wherein the composition has the mixture added to the polyampholyte protectant at ambient temperature prior to freeze-drying…” It is noted that this limitation is directed to the manner in which the claimed composition is prepared, i.e. product-by-process limitation.  If the product by process limitation is considered, the process imparts the feature of combining the mixture with the polyampholyte protectant so that the final freeze-dried product includes a combination of the mixture and the polyampholyte protectant.  Thus, any mixture of non-whole cellular biologic material from placental tissue, as described in claim 29, which has been combined with a polyampholyte protectant and subsequently freeze-dried would appear to read on the claimed composition.
As set forth above, the cited prior art renders obvious a mixture of non-whole cellular biologic material from placental tissue, as described in claim 29, which has been combined with a polyampholyte protectant and subsequently freeze-dried.
Regarding claim 32, though the claim recites the phrase “sustains pluripotency in both graft or host cells or combinations thereof”, it is noted that this recitation is considered only to be directed to intended use which does not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product, e.g., “sustains pluripotency in both graft or host cells or combinations thereof”, will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
Regarding claim 34, as set forth above, the combined prior art renders obvious the addition of a polyampholyte cryoprotectant, such as poly-L-lysine.  As to the limitations directed to “wherein protectant in the mixture additionally creates an electrical or chemical gradient or combination thereof for tissue regeneration”, it is noted that these limitations are directed to an intended use which does not further define or limit the composition, per se.   As discussed above, the prior art teaches the same cryoprotectant/protectant, i.e. poly-L-lysine, as disclosed in the instant specification (paragraph [0016]), thus, absent evidence to the contrary, the cryoprotectant disclosed by the prior art, would necessarily result in creating a physical or electrical or chemical gradient or combination thereof for tissue regeneration.
Likewise, regarding claim 35, which depends from claim 34, although the claim recites “wherein the gradient has a physical characteristic such as modulus or topography”, it is noted, as set forth immediately above, the prior art teaches the same cryoprotectant, i.e. poly-L-lysine, as disclosed in the instant specification (paragraph 
Regarding claim 36, as set forth above, applicant’s amendment is directed to a product-by-process limitation that encompasses simply taking care of the mixture (e.g. placing in appropriate labware for containing the mixture) or further maintaining the mixture in any manner prior to the addition of the protectant, wherein the mixture is at a temperature that relates to the air temperature of the surrounding environment.
Salomon teaches maintaining the exosome mixture at standard ambient conditions prior to preservation.  Thus, absent evidence to the contrary, it is considered that the exosome mixture disclosed by the combined prior art is kept at ambient, standard laboratory condition prior to the addition of the polyampholyte cryoprotectant and subsequent freeze-drying, thus meeting the limitation of claim 36.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Salomon, in view of Matsumura, Voronstov, Capela, Kreke and Mitsialis, as evidenced by Weston, as applied to claims 29, 32 and 34-36 above, and further in view of Morse et al., (US 2013/0344162; previously cited) (“Morse”).
The teaching of Salomon, in view of Matsumura, Voronstov, Capela, Kreke and Mitsialis, as evidenced by Weston, is set forth above.
Regarding claim 30, the combined prior art does not teach that other non-whole materials including matrices, membranes and materials are added to the exosome composition.  However, Morse is directed to compositions composed of dehydrated and micronized placental components, i.e. amnion or chorion membrane matrix, having 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine exosomes with other non-whole materials including matrices, membranes and materials.
The person of ordinary skill in the art would have been motivated to modify the exosome composition to include non-whole materials including matrices, membranes and materials, as taught by Morse, for the predictable result of successfully promoting regeneration of vascular tissue, thus meeting the limitation of claim 30.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Salomon and Morse because each of these teachings are directed at uses of exosomes as therapeutic agents that regenerate vascular tissue.

Response to Remarks
	As to Applicant’s remarks regarding the cited reference to Capela et al., as discussed at Applicant’s remarks (page 14), Applicant’s remarks have been fully considered, but are not found persuasive given that Capela (Abstract, first paragraph, page vi) teaches the freeze-dried probiotics coated with (i.e. added to) poly-L-lysine and stored at 21°C  for 16 weeks had further improvement in survival (i.e. viability) of the 

As to Applicant’s argument regarding the cited references to Matsumura and Voronstov and the limitation directed at the addition of the claimed mixture of biologic material with the polyampholyte protectant prior to freeze-drying, as discussed at Applicant’s remarks (page 14), Applicant’s remarks have been fully considered, but are not found persuasive.
In response to applicant's arguments against Matsumura and Voronstov individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case Voronstov and Matsumura are not relied upon for teaching a composition comprising the claimed biological mixture in combination with a polyampholyte protectant.  Voronstov and Matsumura are relied upon for teaching it was well-known in the art at the time the invention was filed that polyampholyte protectants, e.g. carboxylated poly-L-lysine (COOH-PLL), have antifreeze effects, are highly efficient cryoprotectants and show higher cryopreservation efficiency than conventional cryoprotectants (CPAs, e.g. DMSO, glycerol, PEG).  Thus, Voronstov and Matsumura provide the motivation to use a polyampholyte cryoprotective agent in the composition of Salomon for the predictable result of providing a more effective cryoprotectant with improved viability of the biologic material.



As to Applicant’s remarks that the cited prior art teaches the use of freeze-drying dramatically reduces the sample viability, as discussed at Applicant’s remarks (first paragraph, page 15), Applicant’s remarks have been fully considered, but are not found persuasive.
	In response, as set forth immediately above, Capela (Abstract, first paragraph, page vi) teaches the freeze-dried probiotics coated with (i.e. added to) poly-L-lysine and stored at 21°C  for 16 weeks had further improvement in survival (i.e. viability) of the biological material, as compared to the biological material that did not include the addition of poly-L-lysine.

As to Applicant’s remarks regarding the assertion that Applicant’s test data presented in the previous affidavit shows the claimed invention has superior and unexpected properties regarding sustaining bioavailability by including the polyampholyte protectant, as compared to using saline as the protectant agent, as discussed at Applicant’s remarks (second paragraph, page 15), Applicant’s remarks have .

Conclusion
No claim is allowed.  No claim is free of the prior art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E. YVONNE PYLA/
Examiner
Art Unit 1633



/SCOTT LONG/             Primary Examiner, Art Unit 1633